Case: 3:16-cr-00126-WHR-MRM Doc #: 33 Filed: 05/12/20 Page: 1 of 6 PAGEID #: 125




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :       Case No. 3:16-cr-126
                                                             Also 3:20-cv-183

                                                             District Judge Walter H. Rice
       -   vs   -                                            Magistrate Judge Michael R. Merz

KEONTAE BROWN,

                               Defendant.            :



                       REPORT AND RECOMMENDATIONS


       This criminal case is before the Court on the pro se Motion to Vacate filed by Defendant

Keontae Brown (ECF No. 32). As with all petitions for post-conviction relief filed at the Dayton

location of court, it is referred to the undersigned by General Order Day 13-01.

       The Motion to Vacate is before the Court for initial review pursuant to Rule 4(b) of the

Rules Governing § 2255 Proceedings which provides:

                The judge who receives the motion must promptly examine it. If it
                plainly appears from the motion, any attached exhibits, and the
                record of prior proceedings that the moving party is not entitled to
                relief, the judge must dismiss the motion and direct the clerk to
                notify the moving party. If the motion is not dismissed, the judge
                must order the United States to file an answer, motion, or other
                response within a fixed time, or take other action the judge may
                order.




                                                 1
Case: 3:16-cr-00126-WHR-MRM Doc #: 33 Filed: 05/12/20 Page: 2 of 6 PAGEID #: 126




        The docket shows that Defendant was indicted by a federal grand jury on October 13, 2016,

and charged with one count of violating 18 U.S.C. § 922(g)(1) by being a convicted felon found

in possession of a firearm (Indictment, ECF No. 12). With the assistance of counsel, he reached a

Plea Agreement with the United States under which he would plead guilty as charged with the

understanding that the maximum possible penalty was ten years’ imprisonment (ECF No. 19). In

the Plea Agreement, he agreed to the truth of the attached Statement of Facts which reads in its

entirety:

               On or about October 3, 2016, defendant Keontae Brown knowingly
               kept a firearm at a home in Montgomery County, Ohio. Prior to this
               event, Mr. Brown previously had been convicted of felony offenses
               punishable by a term of imprisonment exceeding one year,
               including, among others: (1) on or about November 26, 2014, in the
               Montgomery County, Ohio, Court of Common Pleas, case number
               2014 CR 03626, of possession of heroin; and (2) on or about
               November 26, 2014, in the Montgomery County, Ohio, Court of
               Common Pleas, case number 2014 CR 02416, of having weapons
               under disability.

               For the information of the Court, the firearm that Mr. Brown
               possessed was not manufactured in the state of Ohio, and as such,
               had been moved or shipped in interstate commerce to reach him in
               this state.

Id. at PageID 42.

        After considering a presentence investigation report from the Probation Department, Judge

Rice sentenced Defendant to the sixty-month term of incarceration he is now serving and from

which he seeks relief.




                                                2
Case: 3:16-cr-00126-WHR-MRM Doc #: 33 Filed: 05/12/20 Page: 3 of 6 PAGEID #: 127




                                            Analysis



       Defendant pleads one ground for relief, that his sentence is unlawful under Rehaif v. United

States, 588 U.S. ___, 139 S. Ct. 2191 (2019), decided June 21, 2019. He claims that his conviction

did not meet the scienter requirement of 18 U.S.C. § 922 (g)(1) in that he did not know he was a

convicted felon and did not know that the firearm he possessed satisfied the jurisdictional

requirement for federal prosecution, to wit, that the firearm had moved in or affected interstate

commerce.

       The defendant in Rehaif was convicted of violating 18 U.S.C. § 922(g)(5), being an alien

unlawfully in the United states and possessing a firearm. The Court held:

                   The term “knowingly” in §924(a)(2) modifies the verb
                   “violates” and its direct object, which in this case is
                   §922(g). The proper interpretation of the statute thus turns
                   on what it means for a defendant to know that he has
                   “violate[d]” §922(g). With some here-irrelevant omissions,
                   §922(g) makes possession of a firearm or ammunition
                   unlawful when the following elements are satisfied: (1) a
                   status element (in this case, “being an alien . . . illegally or
                   unlawfully in the United States”); (2) a possession element
                   (to “possess”); (3) a jurisdictional element (“in or affecting
                   commerce”); and (4) a firearm element (a “firearm or
                   ammunition”).

                   . . . by specifying that a defendant may be convicted only
                   if he “knowingly violates” §922(g), Congress intended to
                   require the Government to establish that the defendant
                   knew he violated the material elements of §922(g).

139 S. Ct. at 2195-96. Rehaif came before the Court on a jury instruction claim: the jury was told

it did not have to find Rehaif knew he was unlawfully in the country. Thus the trial judge had

eliminated jury consideration of one of the elements of the crime, the status element as the Court

                                                  3
Case: 3:16-cr-00126-WHR-MRM Doc #: 33 Filed: 05/12/20 Page: 4 of 6 PAGEID #: 128




described it. Although the Court was only considering an unlawful alien in possession case, its

logic extends to all cases under § 922(g). That is, if this case had gone to trial the Government

would have had to prove that Brown knew he had been convicted of a felony and knew that he

was in possession of a firearm. It would also have had to prove that the object Brown possessed

was in fact a firearm and that it had moved in or effected interstate commerce.

         The decision in Rehaif provides no relief for Brown for the following reasons.

         First of all the Government did not have to prove anything in this case because Brown

admitted all the essential elements of the offense: that he had been convicted of crimes punishable

by more than a year’s imprisonment, that he possessed a firearm, and that it had moved in or

affected interstate commerce. (See Statement of Facts quoted above, ECF No. 19, PageID 42.)

         Second. Rehaif does not apply retroactively to cases on collateral review.

                  Moreover, the Supreme Court did not make its new rule
                  retroactively applicable to cases on collateral review. 1 The Court
                  does not discuss retroactivity at all in Rehaif. The Supreme Court
                  has a general rule by which we can determine that question,
                  however. Subject to two narrow exceptions, a case that is decided
                  after a defendant's conviction and sentence become final may not
                  provide the basis for federal habeas relief if it announces a new rule.
                  Graham v. Collins, 506 U.S. 461 (1993); Stringer v. Black, 503 U.S.
                  222 (1992); Teague v. Lane, 489 U.S. 288 (1989).

United States v. May, 2019 U.S. Dist. LEXIS 203817, 2019 WL 6310185 (S.D. Ohio Nov. 25,

2019). Certainly Rehaif announced a new rule of criminal procedure, but it was decided several

years after Brown was convicted.




1
  Direct review is the review that occurs on direct appeal to the circuit court of appeals and ultimately, if they accept
jurisdiction, to the United States Supreme Court. Collateral review occurs on a motion to vacate under § 2255 or a
motion for new trial.

                                                            4
Case: 3:16-cr-00126-WHR-MRM Doc #: 33 Filed: 05/12/20 Page: 5 of 6 PAGEID #: 129




        Third, Brown’s Motion is barred by the one-year statute of limitations applicable to

motions to vacate under 28 U.S.C. § 2255. 28 U.S.C. § 2255(f) provides

                A one-year statute of limitations shall apply to a motion under this
                section. The limitations period shall run from the latest of –

                (1) the date on which the judgment of conviction becomes final;

                (2) the date on which the impediment to making a motion created
                by government action in violation of the Constitution or laws of
                the United States is removed, if the movant was prevented from
                making a motion by such governmental action;

                (3) the date on which the right asserted was initially recognized by
                the Supreme Court, if that right has been newly recognized by the
                Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (4) the date on which the facts supporting the claim or claims
                presented could have been discovered through the exercise of due
                diligence.


Brown’s conviction became final in August 2017 when he failed to appeal to the Sixth Circuit after

having been sentenced. Under § 2255(f)(1), the statute expired a year later in August 2018. Brown

claims the benefit of § 2255(f)(3)(See Motion, ECF No. 32, PageID 123),but the Sixth Circuit has

recently held “the rule stated in Rehaif is a matter of statutory interpretation, not a “new rule of

constitutional law.” Khamisi-El v. United States, 800 Fed. Appx. 344, 349 (6th Cir. 2020), citing

In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019). Therefore the ruling in Rehaif does not

operate to restart the statute of limitations.




                                                 5
Case: 3:16-cr-00126-WHR-MRM Doc #: 33 Filed: 05/12/20 Page: 6 of 6 PAGEID #: 130




Conclusion



       Based on the foregoing analysis, it is respectfully recommended that the Motion to Vacate

be dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

it is also recommended that Petitioner be denied a certificate of appealability and that the Court

certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.



May 12, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                6
